PER CURIAM.
Although appellant raises two points on appeal, only one has merit. The trial court incorrectly ordered the appellant to pay court costs of $500 and $20 to the Crimes Compensation Fund. Those portions of the judgment ordering appellant to make the above payments are stricken because appellant was insolvent at the time of sentencing. Brown v. State, 400 So.2d 510 (Fla. 2d DCA 1981); Engle v. State, 407 So.2d 641 *337(Fla. 2d DCA 1981). Otherwise, we affirm the judgment and sentence.
BOARDMAN, Acting C.J., and SCHEB and SCHOONOVER, JJ., concur.